PER CURIAM.
The petition is granted and Brian M. Koch is hereby afforded a belated appeal from judgment and sentence in Duval County case number 2007-CF-013276-AXXX-MA. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The lower tribunal is directed to appoint counsel for Mr. Koch in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.